DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 3/1/2021.
Claims 4, 7, 12 and 15 have been canceled.
Claims 1, 9 and 17 have been amended.
Claims 1-3, 5-6, 8-11, 13-14 and 16-18 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 3/1/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 10 of the Remarks that Verma fails to teach a whitelist or a whitelist comprising at least one entry associated with an authoritative entity.  Examiner respectfully disagrees.  Verma does teach a whitelist (Verma: paragraphs 0068-0071 and 0089, “The data may be verified as follows: [0069] If the first Received From field has the same domain name as the FROM FIELD or LOCALHOST or ANY FORWARDING EMAIL ACCOUNT, or if the NSLOOKUP on the IP address of the permitted sender in the Received-SPF field yields the same domain name stored in the variable SPFQuery, then this email is legitimate”… “The reason is that both header and link analysis will have a high likelihood of returning a score of 0 (indicating legitimate) on such emails and therefore, the majority vote will be legitimate. While it may seem counterintuitive, is may be argued that such emails must be scored as phishing by the textAnalysis( ) classifier. For example, the consequence of a similar email, with a malicious link, being marked legitimate by textAnalysis( ) may be 
Applicant’s arguments with respect to claim(s) 1-3, 5-6, 8-11, 13-14 and 16-18 have been considered but are moot in view of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-11, 13-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 17, these limitations recite a limitation “as determined by at least one of: computing a Hamming distance between the display names and determining that the Hamming distance is below a first threshold value, computing an edit distance between the display names and determining that the edit distance below is a second threshold value, or determining that a support vector machine indicates a similarity based on previously trained examples”.  It is unclear how the Hamming 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-11, 13-14 and 16-18  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 Statutory Category:

Claims 1-3, 5-6, 8 and 18 are directed to a process.
Claims 9-11, 13-14 and 16 are directed to a system.
Claim 17 is directed to a manufacture.

Step 2A Prong 1 Judicial exception:

The claims recite the following limitations which have been identified as reciting a
Mental Process:
Claim 1: A method for detecting phishing attempts in electronic messages, comprising: receiving, by one or more servers, an electronic message comprising a header component and a content component, the header comprising at least a display name; accessing, by at least one classifier component executing on one or more processors, a whitelist comprising at least one entry associated with an authoritative entity, including the display name of the authoritative entity, and computing at least one similarity score based on an extent to which the display name in the header component matches the display name of the authoritative entity from the whitelist, as determined by at least one of: computing a Hamming distance between the display names and determining that the Hamming distance is below a first threshold value, computing an edit distance between the display names and determining that the edit distance below is a second threshold value, or determining that a support vector machine indicates a similarity based on previously trained examples; outputting an indicator of a risk that the electronic message appears to be associated with the authoritative entity based on the at least one similarity score; responsive to the output of the indicator of the risk, determining, by the at least one classifier component, whether the electronic message was sent from the authoritative entity based on attempting to verify an email authentication or comparing an email address of a sender of the electronic message to at least one email address associated with the authoritative entity; responsive to determining that the electronic message was sent from the authoritative entity, delivering, by the one or more processors, the electronic message; and responsive to determining that the electronic message was not sent from the  authoritative entity, performing, by the one or more processors, a security action.
Claim 2: wherein performing a security action further comprises: one or more of not delivering the electronic message, placing the electronic message in a spam folder, notifying a third party, sending a warning, and generating statistics.
Claim 3: wherein the at least one similarity score is further based on a match between an email address of sender of the electronic message and an email address of the authoritative entity, or a match between headers other than the display name and the email address associated with the electronic message and headers associated with the authoritative entity.  
Claim 5: determining whether the electronic message was sent from the authoritative entity using at least one validation technology including Domain-based Electronic Message Authentication, Reporting, and Conformance (DMARC), and DomainKeys Identified Mail (DKIM), by determining whether the electronic message was sent from a legitimate email address associated with the authoritative entity, and by scrutiny of the delivery path of the electronic message.  
Claim 6: wherein the electronic message was sent using a free webmail service.     
Claim 8: wherein the authoritative entity corresponds to at least one of an enterprise and an individual.
Claim 9: A system, comprising: an interface of one or more servers configured to receive an electronic message comprising a header component and a content component, the header comprising at least a display name; at least one classifier component executing on one or more processors configured to: access a whitelist comprising at least one entry associated with an authoritative entity, including the display name of the authoritative entity, and compute at least one similarity score based on an extent to which the display name in the header component matches the display name of the authoritative entity from the whitelist, as determined by at least one of: computing a Hamming distance between the display names and determining that the Hamming distance is below a first threshold value, computing an edit distance between the display names and determining that the edit distance below is a second threshold value, or determining that a support vector machine indicates a similarity based on previously trained examples; outputting an indicator of a risk that the electronic message appears to be associated with the authoritative entity based on the at least one similarity score; determine by the at least one classifier component, whether the electronic message was sent from the authoritative entity based on attempting to verify an email authentication or comparing an email address of a sender of the electronic message to at least one email address associated with the authoritative entity;  responsive to determining that the electronic message was sent from the authoritative entity, delivering, by the one or more processors, the electronic message; responsive to determining that the electronic message was not sent from the authoritative entity, performing, by the one or more processors, a security action; and a memory coupled to the processor and configured to provide the processor with instructions.  
Claim 10: wherein security action comprises one or more of not delivering the electronic message, placing the electronic message in a spam folder, notifying a third party, sending a warning, and generating statistics.  
Claim 11: wherein the at least one similarity score is further based on a match between an email address of sender of the electronic message and an email address of the authoritative entity, or a match between headers associated with the electronic message and headers associated with the authoritative entity.  
Claim 13: wherein it is determined whether the electronic message was sent from the authoritative entity using at least one validation technology including Domain-based Electronic Message Authentication, Reporting, and Conformance (DMARC), and DomainKeys Identified Mail (DKIM), by determining whether the electronic message was sent from a legitimate email address associated with the authoritative entity, and by scrutiny of the delivery path of the electronic message.  
Claim 14: wherein the electronic message was sent using a free webmail service.  
Claim 16: wherein the authoritative entity corresponds to at least one of an enterprise and an individual.  
Claim 17: A non-transitory computer readable medium and comprising computer instructions that when executed by a processor, cause the processor to detect phishing attempts in electronic messages, by executing steps comprising: receive, by one or more servers, an electronic message comprising a header component and a content component, the header comprising at least a display name; access a whitelist comprising at least one entry associated with an authoritative entity, including the display name of the authoritative entity, and compute, using at least one classifier component executing on one or more processors, at least one similarity score based on an extent to which the display name in the header component matches the display name of the authoritative entity from the whitelist, as determined by at least one of: computing a Hamming distance between the display names and determining that the Hamming distance is below a first threshold value, computing an edit distance between the display names and determining that the edit distance below is a second threshold value, or determining that a support vector machine indicates a similarity based on previously trained examples; output an indicator of a risk that the electronic message appears to be associated with the authoritative entity based on the at least one similarity score;  determine, by the at least one classifier component, whether the electronic message was sent from the authoritative entity based on attempting to verify an email authentication or comparing an email address of a sender of the electronic message to at least one email address associated with the authoritative entity; responsive to determining that the electronic message was sent from the authoritative entity, deliver, by the one or more processors, the electronic message; responsive to determining that the electronic message was not sent from the authoritative entity, perform, by the one or more processors, a security action.  
Claim 18: responsive to no output of the indicator of risk, delivering, by the one or more processors, the electronic message.

The underlined steps are mental steps that an ordinary person of skill in the art can perform with or without pen and paper.  Computing, Determining and Comparing steps are merely a mental process of observation, evaluate and making a judgement of observed message, see MPEP § 2106.04(a)(2), subsection III.  A human being may perform the determining steps by mentally computing a distance between the display names and comparing the display name of the message with the stored display name to determine if the message is sent from the authority entity or unauthorized individual.  As a result, the identified steps are directed to an abstract idea.

Step 2A Prong 2 Integration into a practical application:

The claims recite the following limitations which have been identified as
additional elements:

Claim 1: A method for detecting phishing attempts in electronic messages, comprising: receiving, by one or more servers, an electronic message comprising a header component and a content component, the header comprising at least a display name; accessing, by at least one classifier component executing on one or more processors, a whitelist comprising at least one entry associated with an authoritative entity, including the display name of the authoritative entity, … outputting an indicator of a risk that the electronic message appears to be associated with the authoritative entity based on the at least one similarity score; responsive to the output of the indicator of the risk, …, delivering, by the one or more processors, the electronic message;…performing, by the one or more processors, a security action.
Claim 2: wherein performing a security action further comprises: one or more of not delivering the electronic message, placing the electronic message in a spam folder, notifying a third party, sending a warning, and generating statistics.
Claim 3: wherein the at least one similarity score is.  
Claim 6: wherein the electronic message was sent using a free webmail service.     
Claim 8: wherein the authoritative entity corresponds to at least one of an enterprise and an individual.
Claim 9: A system, comprising: an interface of one or more servers configured to receive an electronic message comprising a header component and a content component, the header comprising at least a display name; at least one classifier component executing on one or more processors configured to: access a whitelist comprising at least one entry associated with an authoritative entity, including the display name of the authoritative entity, …outputting an indicator of a risk that the electronic message appears to be associated with the authoritative entity based on the at least one similarity score; …delivering, by the one or more processors, the electronic message; responsive to …performing, by the one or more processors, a security action; and a memory coupled to the processor and configured to provide the processor with instructions.  
Claim 10: wherein security action comprises one or more of not delivering the electronic message, placing the electronic message in a spam folder, notifying a third party, sending a warning, and generating statistics.  
Claim 11: wherein the at least one similarity score.  
Claim 13: Domain-based Electronic Message Authentication, Reporting, and Conformance (DMARC), and DomainKeys Identified Mail (DKIM),.  
Claim 14: wherein the electronic message was sent using a free webmail service.  
Claim 16: wherein the authoritative entity corresponds to at least one of an enterprise and an individual.  
Claim 17: A non-transitory computer readable medium and comprising computer instructions that when executed by a processor, cause the processor to detect phishing attempts in electronic messages, by executing steps comprising: receive, by one or more servers, an electronic message comprising a header component and a content component, the header comprising at least a display name; access a whitelist comprising at least one entry associated with an authoritative entity, including the display name of the authoritative entity, and…; output an indicator of a risk that the electronic message appears to be associated with the authoritative entity based on the at least one similarity score;  … responsive to …., perform, by the one or more processors, a security action.  
Claim 18: responsive to no output of the indicator of risk, delivering, by the one or more processors, the electronic message.
The above identified claim limitations have been identified as additional claim elements.  The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea: the servers, classifier component, processors. For example, the elements of display name, header, Hamming distance, support vector, indicator, authoritative entity, risk sender, email address, similarity score, receiving the header, accessing a whitelist, outputting an indicator, delivering the electronic message and performing a security action. These elements are merely an example of data gathering, which has been found to be insignificant extrasolution activity by the courts. See MPEP 2106.05(g).  When taken individually or viewed as an ordered combination the claims as a whole do not appear to be integrated into a practical application.

Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.

Step 2B Significantly more:

Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two.  Furthermore, the elements of display name, header, Hamming distance, support vector, indicator, authoritative entity, risk sender, email address, similarity score, receiving the header, accessing a whitelist, outputting an indicator, delivering the electronic message and performing a security action are well-understood, routine 
Dependent claims when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more for the reasoning given above.

Conclusion:

Based on the above rational the claims 1-3, 5-6, 8-11, 13-14 and 16-18 have been deemed to ineligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-11, 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 20150067833) (hereinafter Verma) in view of Dreller et al. (US 20140082726) (hereinafter Dreller).
Regarding claim 1, Verma discloses a method for detecting phishing attempts in electronic messages, comprising: receiving, by one or more servers, an electronic Verma: paragraph 0094, “The first step in the protocol of the embodiment may be parsing: where PhishSnag.TM. accepts an incoming email from the MTA and proceeds to parse it into its constituent components: header and links”), the header comprising at least a display name (Verma: paragraphs 0047, 0055 and 0153, “For an email text, e, let Named-entity(e) denote the set of named entities in e, ignoring only the greeting part of the email, which may be identified easily as a sentence fragment using parsing, or heuristics such as missing verb and presence of named-entity from Names(u). If |Named-entity(e)-Names(u)|=0, then email e receives an overall Textscore of 0”…“for each email encountered, if the email subject has at least: [0154] a named-entity, or [0155] a word from PH-SUB, then: [0156] if the email contains at least one link, and [0157] the email's text is "not similar" to the subject”); accessing, by at least one classifier component executing on one or more processors, a whitelist comprising at least one entry associated with an authoritative entity, including the display name of the authoritative entity (Verma: paragraphs 0055, 0058-0059 and 0153-0160, “For an email text, e, let Named-entity(e) denote the set of named entities in e, ignoring only the greeting part of the email, which may be identified easily as a sentence fragment using parsing, or heuristics such as missing verb and presence of named-entity from Names(u). If |Named-entity(e)-Names(u)|=0, then email e receives an overall Textscore of 0, where a score of 1 represents phishing and 0 represents a legitimate email”… “For efficiency purposes PhishNet-NLP.TM. saves the vocabulary and named-entity information for the context examined, and the corresponding vectors for the emails examined in a database for subsequent reuse. Multiple indices can be constructed on this information for efficient retrieval based on the context options provided in PhishNet-NLP.TM..”); outputting an indicator of a risk that the electronic message appears to be associated with the authoritative entity based on the at least one similarity score (Verma: paragraphs 0097 and 0102, “The classifier described herein assigns an email a score of 1 for phishing and 0 for legitimate”); responsive to the output of the indicator of the risk, determining, by the at least one classifier component, whether the electronic message was sent from the authoritative entity based on Verma: paragraphs 0097 and 0102-0103, “A possible second phase involves verifying the data. The data may be verified as follows: [0103] i. If the first Received From field has the same domain name as the FROM FIELD or LOCALHOST or ANY FORWARDING EMAIL ACCOUNT, or if the NSLOOKUP on the IP address of the permitted sender in the Received-SPF field yields the same domain name stored in the variable SPFQuery, then this email is legitimate”); responsive to determining that the electronic message was sent from the authoritative entity, delivering, by the one or more processors, the electronic message (Verma: paragraphs 0076, 0097 and 0105-0111, “SPF allows a domain administrator to specify which hosts on the domain are allowed to send email by creating specific SPF records in the Domain Name System”); and responsive to determining that the electronic message was not sent from the authoritative entity, performing, by the one or more processors, a security action (Verma: paragraphs 0095-0097 and 0150, “Receivers of a message can now check the SPF record and decide whether to accept or reject the message body, thereby reducing the bulk of spam and phishing messages delivered”).
Verma does not explicitly disclose the following limitation which is disclosed by, computing at least one similarity score based on an extent to which the display name in the header component matches the display name of the authoritative entity from the whitelist (Dreller: paragraphs 0029, 0040 and 0052, “The parsed email fields are FROM DOMAIN, SENDING IP ADDRESS (sometimes referred to as SOURCE IP ADDRESS), MFROM DOMAIN, DKIM DOMAIN, AUTHENTICATION RESULTS header, RECEIVED_SPF header, SUBJECT, and a list of URLS contained in the email body”… “Further the classification system can find mail saying in the display name it's coming from "Bigbank Processing" with the domain of otherdomain.com which is not owned by Bigbank. This non-domain phishing and spoofing can then be shown in the UI alongside the existing phishing and spoofing from domains owned by Bigbank in FIGS. 4-9”), as determined by at least Dreller: paragraphs 0029, 0040, 0043 and 0051-0052, “Further the classification system can find mail saying in the display name it's coming from "Bigbank Processing" with the domain of otherdomain.com which is not owned by Bigbank. This non-domain phishing and spoofing can then be shown in the UI alongside the existing phishing and spoofing from domains owned by Bigbank in FIGS. 4-9”… “If the FROM DOMAIN is found in the customer data (302) then the Classification System (202) looks up all the authorized SENDING IP ADDRESSES for that FROM DOMAIN. If the SENDING IP ADDRESS from the email matches one of the authorized SENDING IP ADDRESSES then the message is sent to the Authentication check (305). If the FROM DOMAIN is not found in the customer data (302) or the SENDING IP ADDRESS is not in the list of authorized SENDING IP ADDRESSES for the FROM DOMAIN then the email is sent to the Known”).  Verma and Dreller are analogous art because they are from the same field of endeavor, Email Classification.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Verma and Dreller before him or her, to modify the system of Verma to include the classification system of Dreller to detect phishing attacks. The suggestion/motivation for doing so would have been to verify that it does in fact properly authenticate all email messages sent from a given domain (Dreller: paragraph 0014).
Regarding claim 9, claim 9 discloses a system claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.
Regarding claim 17, claim 17 discloses a system claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 17 and rejected for the same reasons.
Regarding claims 2 and 10, Verma as modified discloses wherein performing a security action further comprises: one or more of not delivering the electronic message, placing the electronic message in a spam folder, notifying a third party, sending a warning, and generating statistics (Verma: paragraphs 0077, 0097 and 0150, “On a database of 2000 phishing emails (using the same phishing corpus as a current phishing scheme available), the percentage of emails that are marked by PhishNet-NLP.TM. as phishing is over 98% compared to other phishing schemes that had results in the low 80%”…“Receivers of a message can now check the SPF record and decide whether to accept or reject the message body, thereby reducing the bulk of spam and phishing messages delivered. The classifier described herein assigns an email a score of 1 for phishing and 0 for legitimate”).
Regarding claims 3 and 11, Verma as modified discloses wherein the at least one similarity score is further based on a match between an email address of sender of the electronic message and an email address of the authoritative entity, or a match between headers associated with the electronic message and headers associated with the authoritative entity (Verma: paragraphs 0097 and 0102-0103, “A possible second phase involves verifying the data. The data may be verified as follows: [0103] i. If the first Received From field has the same domain name as the FROM FIELD or LOCALHOST or ANY FORWARDING EMAIL ACCOUNT, or if the NSLOOKUP on the IP address of the permitted sender in the Received-SPF field yields the same domain name stored in the variable SPFQuery, then this email is legitimate””).
Regarding claims 5 and 13, Verma as modified discloses further comprising: determining whether the electronic message was sent from the authoritative entity using at least one validation technology including Domain- based Electronic Message Verma: paragraphs 0019, 0041, 0055, 0068 and 0072-0076, “The header, links, and text, are analyzed through their respective classifiers and majority voting is performed on the scores obtained from the analysis classifiers to determine whether the email is legitimate or phishing”).
Regarding claims 6 and 14, Verma as modified discloses wherein the electronic message was sent using a free webmail service (Verma: paragraph 0023, “the objective is to maximize the distance between the user and the phisher--clicking a malicious link puts the user closer to the threat. The added advantage of this approach is that internet service providers (ISPs) and email providers may now be able to prevent such emails from being delivered to the user thereby saving precious bandwidth as well”).
Regarding claims 8 and 16, Verma as modified discloses wherein the authoritative entity corresponds to at least one of an enterprise and an individual (Verma: paragraphs 0055 and 0062-0067, “if the SPF query returns "pass," and if the domain in the From Field accepts an IP address as a permitted sender in the Received-SPF field, perform an NSLOOKUP on this IP address and store the domain name corresponding to this IP address in the variable SPFQuery. [0067] Otherwise, store the RECEIVED FROM field.”).
Regarding claim 18, Verma as modified discloses further comprising: responsive to no output of the indicator of risk, delivering, by the one or more processors, the electronic message (Verma: paragraphs 0043, 0076, 0097, 0105-0111 and 0129, “Recall that a score of 1 represents phishing and 0 stands for legitimate. If the combined score of the three classifiers (header, link and text) is .gtoreq.2, PhishNet-NLP.TM. labels the email phishing, otherwise it labels it legitimate”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, e.g., Commer (US 8255572) discloses A method and apparatus for identifying 419 messages in a live message stream whereby an incoming message in a live message stream is subjected to an anti-spam pipeline made up of multiple anti-spam stages or filters including a whitelist filter stage, a dynamic feedback-based heuristic filter stage, a 419 text-based heuristic filter stage, one or more metadata creating heuristic filter stages, and a metadata analysis stage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TRANG T DOAN/Primary Examiner, Art Unit 2431